DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-10, in the reply filed on 4-4-22 is acknowledged.  The traversal is on the ground(s) that the present claims are directed to a common technical feature of iPSCs derived from genetically modified somatic cells comprising a Cbx family gene sequence and one or more reprogramming factor sequences rather than a c-Myc family gene and a Klf4 family gene sequence.  The specification discloses a method of generating the iPSCs and cells differentiated from the iPSCs.  This is not found persuasive because the genetically modified somatic cells of group I can be made by using naked Cbx family gene sequence and one or more naked reprogramming factor gene sequence rather than using a vector comprising the gene sequences as described in group II.  The product of invention I can be made by another and materially different process as compared to invention II.  Inventions I and II have different classifications and require separate search and the search would not be coextensive.  Inventions I and II are not obvious variants and are patentably distinct from each other.  The iPSCs in invention I are different from the cells differentiated from the iPSCs used in invention III.  The iPSCs of invention I are not used or involved in the method of treating a disease or disorder of invention III.  Inventions I and III have different classifications and require separate search and the search would not be coextensive.  Inventions I and III are not obvious variants and are patentably distinct from each other.  Inventions II and III have different designs, modes of operation and effects.  They are drawn to different methods that differ at least in objectives, method steps, reagents and doses used, schedules used, response variables and criteria of success.  Inventions II and III have different classifications and require separate search and the search would not be coextensive.  Inventions II and III are not obvious variants and are patentably distinct from each other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-4-22.
Applicant’s amendment filed on 4-4-22 has been entered.  Claim 1 has been amended.  Claims 1-20 are pending.  Claims 1-10 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-28-19 and 5-12-21 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  It is suggested the phrase “a population of iPSCs of claim 1” in lines 1-2 is changed to “the population of iPSCs of claim 1” because it is referred to the population of cells in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “iPSCs” and “Cbx” in lines 1-2 of claim 1 are vague and renders the claim indefinite.  The terms “iPSCs” and “Cbx” are abbreviations that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the terms “iPSCs” and “Cbx” would be remedial.  Claims 2-10 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “pluripotent stem cells differentiated from the iPSCs of claim 1 or differentiated cells generated from the pluripotent stem cells” in lines 2-3 of claim 10 is vague and renders the claim indefinite.  The iPSCs are pluripotent stem cells.  The cells differentiated from iPSCs are multipotent stem cells, oligopotent stem cells, unipotent stem cells or terminally differentiated cells but they are no longer pluripotent stem cells.  It is unclear what kind of cells are “pluripotent stem cells differentiated from the iPSCs”.  It is unclear what kind of cells are “differentiated cells generated from the pluripotent stem cells”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preparing a population of mouse iPSCs by using mouse MEF cells transfected with Cbx-7 gene sequence in combination with Sox2 gene sequence, or Oct4 gene sequence, or both Sox-2 and Oct-4 gene sequence as disclosed in the specification, does not reasonably provide enablement for preparing populations of various types of iPSCs derived from various types of genetically modified somatic cells, derived from various organisms, comprising various types of Cbx family gene sequence and one or more reprogramming factor sequence rather than a cMyc family gene sequence and a Klf4 family gene sequence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1-10 are directed to a population of iPSCs derived from genetically modified somatic cells, wherein the genetically modified somatic cells comprise a Cbx family gene sequence and one or more reprogramming factor sequence rather than a cMyc family gene and a Klf4 family gene.  Claim 2 specifies the somatic cell is a human cell.  Claim 3 specifies the somatic cell is fibroblast, keratinocyte, pancreatic beta cell, neuron etc. as recited.  CLaim 4 specifies the somatic cell is fibroblast.  Claim 5 specifies the Cbx family gene is Cbx7.  Claim 6 specifies the reprogramming factor is Oct family gene, a Sox family gene, a Nanog family gene, a Lin28 family gene and a Glis1 family gene or a combination thereof.  Claim 7 specifies the reprogramming factor comprises a Oct family gene and a Sox family gene.  Claim 8 specifies the Oct family gene is Oct3 or Oct4 and the Sox family gene is Sox2.  Claim 9 specifies the reprogramming factor sequence comprises Oct4 and Sox2.  Claim 10 reads on a pharmaceutical composition comprising a population of iPSCs of claim 1, pluripotent stem cells differentiated from the iPSCs of claim 1 or differentiated cells generated from the pluripotent stem cells.

Nature of the invention: 
A population of iPSCs derived from genetically modified somatic cells, wherein the genetically modified somatic cells comprise a Cbx family gene sequence and one or more reprogramming factor sequence rather than a cMyc family gene and a Klf4 family gene. 

The state of the prior art: 
The state of the art of producing iPSCs from various genetically modified somatic cells comprising a Cbx family gene and one or more reprogramming factor sequence rather than a cMyc family gene sequence and a Klf4 family gene sequence was unpredictable before the effective filing date of the claimed invention.

The breadth of the claims: 
The claims encompass a population of various types of iPSCs derived from various types of genetically modified somatic cells, derived from various organisms, comprising various types of Cbx family gene sequence and one or more reprogramming factor sequence rather than a cMyc family gene sequence and a Klf4 family gene sequence.  The somatic cells include fibroblast, keratinocyte, pancreatic beta cell, neuron, oligodendrocyte, astrocyte, hepatocyte, hepatic stem cell, cardiomyocyte, skeletal muscle cell, smooth muscle cell, hematopoietic cell, osteoclast, osteoblast, pericyte, vascular endothelial cell and schwann cell etc.  

The level of skill in the art: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses preparation of mouse embryonic fibroblast cells (MEF) from limbs, head, tail and organs of the mouse fetus.  Feeder cells from MEFs were used to co-culture with the mouse embryonic fibroblast.  Introduction of Cbx-7 to MEF cells results in generation of iPSC colonies.  Combination of Cbx-7 with Sox-2 and Oct-4 results in an increase of iPSC generation and the efficiency of generation is more than or about 0.01% ([0090], [0091], [0094], p. 22-23).  The iPSCs injected subcutaneously at the back of SCID mice can form teratoma after 6-8 week and the teratoma shows development of three germ layers: ectoderm, mesoderm and endoderm ([00101], Fig. 4, p. 25).  The reprogrammed iPSC colonies express stem cell markers, AP (alkaline phosphatase), Oct4, Sox2, SSEA1 and SSEA4 ([0099], Fig. 3, p. 25).  While introducing Sox-2 or Oct-4 generally does not result in iPSC generation, introducing single Cbx-7 gene into differentiated cells results in low efficiency of iPSC generation.  Introducing two genes such as Sox2 and Cbx7 or Oct4 and Cbx7 increases the efficiency.  Combination of three genes: Oct4, Sox2 and Cbx7 results in best efficiency of iPSC generation ([00102], [00103], p. 25).  The iPSCs can be differentiated into neuron stem cell expressing Nestin and Tuj1 markers ([00106], p. 27).
The specification fails to provide adequate guidance and evidence for how to prepare population of various types of iPSCs derived from various types of genetically modified somatic cells comprising various types of Cbx family gene sequence and one or more reprogramming factor sequence rather than a cMyc family gene sequence and a Klf4 family gene sequence.

The unpredictable nature of the art:
The claims encompass producing iPSC cells by introduction of various combinations of a Cbx family gene with nuclear reprogramming factors (Not cMyc and Klf4) into various somatic cells derived from various organisms.  The somatic cells include fibroblasts, keratinocytes, dermal cells, epithelial cells, endothelial cells, skeletal muscle cells, neural cells, glial cells, adipocytes, chondrocytes, monocytes, macrophages, lymphocytes, eosinophils, neutrophils, basophils, erythrocytes, platelets and dendritic cells etc., derived from various organisms, such as human, chimpanzee, monkey, sheep, bovine, canine, ovine, feline, mice, rats, squirrels, prairie dogs, ground hogs, other rodents, whales, other mammals, snakes, reptiles, insects, birds, fish, and arthropods etc.  Different somatic cells differ from each other in their molecular and cellular profiles and they differ biochemically and physiologically.  Different somatic cells derived from different organisms differ dramatically in their abilities to be reprogrammed into induced pluripotent stem cells.  
It was unpredictable before the effective filing date of the claimed invention to prepare populations of various types of iPSCs derived from various types of genetically modified somatic cells comprising various types of Cbx family gene sequence, such as Cbx2, 3, 4, 6, 7 and 8, in combination with one or more reprogramming factor sequence rather than a cMyc family gene sequence and a Klf4 family gene sequence.
Li et al., 2014 (Journal of Hematology & Oncology, 7:50, p. 1-18) discuss cell types and approaches used for generating induced pluripotent stem cells.  Currently, iPSCs can be generated without c-Myc and Klf4 oncogenes, and non-viral delivery integration-free chemically mediated reprogramming methods have been successfully employed with relatively satisfactory efficiency (e.g. Abstract).  “Studying the strategy of iPSC production is different in different species due to practical and ethical concerns”.  iPSCs from MEF could generate “all-iPSC mice” following injection into tetraploid blastocysts, thereby satisfying the most stringent criterion of pluripotency.  The same procedures cannot be applied to hiPSCs, which must rely on embryonic bodies and teratomas as the most stringent tests (e.g. bridging p. 2, right column, last paragraph and p. 3, left column, 1st paragraph).  “The efficiencies of iPSC induction from a single tissue of origin are different when using different technologies.  It is hard to accurately correctly compare induction efficiency of different methods given difference in their experimental settings”.  The efficiency of iPSC induction from a single tissue origin is higher in mice than in human, decreasing the number of transgenes with the same methods would reduce the induction efficiency by orders of magnitude, non-integration methods are much less efficient than integration methods, and certain chemicals and microRNAs can markedly improve the efficiency (e.g. p. 3, left column, last paragraph).  “There is still no consensus regarding the preferred tissue from which to harvest donor cells for iPSC reprogramming… Different cell sources are associated with distinct advantages and disadvantages” (e.g. p. 4, right column, 2nd paragraph).  It is unclear if dermal papilla cells are a good source for reprogramming because the growth and quality of hair follicles depend on age, genotype, and medical conditions of the human donors.  “Blood cells are among the most favorable cell types for iPSC induction, but their development has thus far been disappointing” (e.g. p. 5, left column, 2nd and 3rd paragraph).  Parent cells of different tissue origins have different efficiencies of iPSC production (e.g. p. 5, right column, last paragraph).  Parent cells of different tissue origins require a different number of exogenous factors.  Mouse and human fibroblasts can be reprogrammed into iPSCs in the absence of the c-Myc retrovirus, although their efficiency is as low as <0.001%, and c-Myc plays a much smaller role in the generation of iPS-Hep and iPS-Stm cells than in iPS-fibroblasts (e.g. p. 6, left column, 2nd paragraph).  It is apparent that different species origin of parent cells, different tissue origin of parent cells, the age of the donor, and different type of parent cells would have different efficiencies of iPSC production from those parent cells, and different methods of producing iPSC from a single tissue origin can result in different iPSCs and parent cells of different tissue origins require a different number of exogenous factors.
Sommer et al., 2013 (J. Cell. Physiol., Vol. 228, p. 267-275) points out that “twenty-four transcription factors were selected and overexpressed in mouse embryonic fibroblasts containing a neomycin-resistance gene downstream the Fbx15 promoter.  Combinational expression of only four factors, Oct4, Klf4, Sox2 and c-Myc, resulted in the emergence of G418-resistant ESC-like colonies” (e.g. p. 267, right column, last paragraph).  In reprogramming strategy to produce iPSC, the piggyback system has the drawbacks of overall low efficiency, the need for a laborious screening before and after transposon removal and the potential risk of genotoxic effects that limited its generalized applicability (e.g. p. 269, bridging left and right column).  Regarding the use of self-replicating selectable episomes and minicircle vectors for reprogramming human somatic cells, there are two major disadvantages including the extremely low efficiency (3-6 colonies per million cells) and the use of the SV40LT oncoprotein in the reprogramming cocktail (e.g. p. 269, right column, last paragraph).  Sommer also reports that “variations in the endogenous expression of a reprogramming factor and epigenetic differences among the various cell types may, to some extent, have an effect on their amenability to reprogramming.  Within a particular lineage, the reprogrammability appears to be inversely correlated with the differentiation status, with terminally differentiated B and T cells producing less iPSC colonies than hematopoietic stem and progenitor cells… reprogramming of certain cell types may be challenging when suitable protocols for the isolation and expression of primary cells to an adequate number (typically 1x105 to 1x106) are lacking (e.g. p. 270. Right column, 2nd paragraph).  It is apparent that not all transcription factors can be used to reprogram somatic cells into iPSC and only a few core transcription factors are capable of reprogramming somatic cells into iPSC.  Different reprogramming technologies have their own limitations and challenges.  For example, the piggyback system has the drawbacks of overall low efficiency, the need for a laborious screening before and after transposon removal and the potential risk of genotoxic effects.  The self-replicating selectable episomes and minicircle vectors for reprogramming human somatic cells have two major disadvantages including the extremely low efficiency (3-6 colonies per million cells) and the use of the SV40LT oncoprotein in the reprogramming cocktail.  Further, variations in the endogenous expression of a reprogramming factor and epigenetic differences among the various cell types may have an effect on their amenability to reprogramming, and reprogramming of certain cell types may be challenging when suitable protocols for the isolation and expression of primary cells to an adequate number (typically 1x105 to 1x106) are lacking.  Different types of somatic cells have different levels of endogenous expression of reprogramming factors and epigenetic differences and they have different potentials or have no capability to be reprogrammed into iPSC.
Zhang et al., 2012 (Cell Cycle, Vol. 11, No. 24, p. 1-9) discussed roadblocks in iPSC reprogramming engineering, such as the inefficiency of the process, tumorigenicity and heterogeneity of the generation (e.g. Abstract).  Although some cells are easily converted to pluripotent cells, iPSC engineering is plagued by low efficiency and high heterogeneity.  Some core transcription factors (TF) induce tumor formation.  When TF Glisl was chosen as a reprogramming factor to replace c-Myc, incompletely reprogrammed human cells were observed (e.g. p. 1, right column, last paragraph, p. 2, left column, 1st paragraph).  iPSC generation efficiency was reduced with the decreasing number of TFs.  “By observing 16 stoichiometric combinations of OSKM transduced by lentiviral vectors in mouse embryonic fibroblast (MEF)-derived iPSCs, the combination of a high Oct4 level and moderate levels of Sox2 and Klf4 reportedly conferred the best efficiency and differentiation capacity.  These results suggest that the dosage and proportions of pluripotency factors are critical in iPSC engineering.  The overexpression of transcription factors directly or indirectly contributes to incomplete or heterogenetic conversion (e.g. p. 2, bridging left and right columns).  It is apparent that iPSC engineering is plagued by low efficiency and high heterogeneity, iPSC generation efficiency was reduced with the decreasing number of TFs, and the dosage and proportions of pluripotency factors are critical in iPSC engineering.  The type of somatic cells used, the number of reprogramming factors or transcription factors used, and the type of reprogramming factors used have to be considered individually to determine if the somatic cells can be reprogrammed into induced pluripotent stem (iPS) cells.  
Further, Kim et al., 2020 (J Biosci, 45:16, p. 1-8) discusses “The CBX family of proteins in transcriptional repression and memory” (e.g. Title).  “The CBX family is named after the Chromobox encoded at its N terminus, which recognizes and binds the modified H3K27me3 that defines PcG domains… Each CBX protein that incorporates into cPRC1 also has a C terminal domain called the ‘C box’ that interacts to incorporate the CBX protein into the complex… These two domains are conserved among CBX proteins… In between these two domains is a central region of varying size that does not show any obvious homology at the amino acid level”.  The central domain is critical for function of the CBX family.  CBX2, 4 and 8 represent CBX members of cPRC1 that are expressed primarily in differentiated lineages.  These three proteins share properties that distinguish them from CBX7, which is expressed in pluripotent cells.  CBX6 can integrate into cPRC1 complexes but its biological role has not been widely studied in diverse contexts (e.g. p. 2, left column, last paragraph, to right column, 1st paragraph).  Figure 2 shows the domain structure of cPRC1-associated mouse CBX proteins.  Different CBX proteins have different amino acid sequences and different chemical structures, and they have different biological functions.  CBX2, 4 and 8 proteins share properties that distinguish them from CBX7 and the biological role of CBX6 has not been widely studied in diverse contexts.  There is no evidence of record that shows CBX proteins other than CBX7 have the properties of enhancing reprogramming efficiency of various somatic cells into iPSCs.
Sridharan et al., 2013 (Nature Cell Biology, Vol. 15, No. 7, p. 872-882) reports that H3K9 methyltransferase Ehmt1, Ehmt2 and Setdb1 regulate global H3K9me2/me3 levels and that their depletion increases iPSC formation from both fibroblasts and pre-iPSC.  Inhibition of heterochromatin protein-1gamma (Cbx3), a protein known to recognize HeK9 methylation, enhances reprogramming.  The H3K9 methyltransferases and Cbx3 both inhibit reprogramming by repressing the pluripotency factor Nanog (e.g. Abstract).  It is apparent that Cbx3 inhibits reprogramming by repressing the pluripotency factor Nanog and inhibition of Cbx3 would enhance reprogramming of somatic cells into iPSCs.
Su et al., 2020 (Journal of Animal Science, Vol. 98, No. 11, p. 1-15) reports that “Although much progress has been made toward the generation of PSCs from these species, major obstacles remain precluding the exclamation of the establishment of bona fide iPSCs.  The most prominent of them remain the inability of these cells to silence exogenous reprogramming factors, the obvious reliance on exogenous factors for their self-renewal, and the restricted development potential in vivo” (e.g. Abstract).  “The failed transgene silencing, which is a reflection of inadequate activation of the endogenous pluripotent network in these reprogrammed cells, shall be one of the major problems to be addressed in future studies.  There is a sharp contrast between the iPSCs derived from farm animals and humans or mice regarding the silencing of transgenes using similar reprogramming approaches, which indicates that unique and potentially species-specific requirements are yet to be met for the complete reprogramming from farm animal somatic cells” (e.g. p. 9, right column, last paragraph, to p. 10, left column, 1st paragraph).  “Thus far, the generation of bona fide iPSCs from farm animals still remains unachieved.  A thorough evaluation of the epigenomic difference between farm animal iPSCs, ESCs, and/or the ICM in embryos, including the DNA and histone methylation and acetylation status for pluripotent and lineage commitment genomic loci would provide valuable insights into the establishment of complete reprogramming” (e.g. p. 10, left column, 2nd paragraph).
In addition, the claims fail to recite what would be the cell specific markers of the claimed iPSCs.  The iPSCs are a type of pluripotent stem cell and they must have cell markers of “stemness” of the cells.  It is unclear what kind of pluripotent stem cell markers the claimed iPSCs have.  Different types of somatic cells derived from different organisms can be reprogrammed into different types of iPSCs having diverse stem cell markers.  The specification only discloses the preparation of mouse iPSCs expressing AP (alkaline phosphatase), Oct4, Sox2, SSEA1 and SSEA4 from mouse MEF cells.  The specification fails to provide adequate guidance and evidence for the preparation of iPSCs expressing various sets of stem cell markers from various somatic cells derived from different organisms other than the disclosed mouse iPSCs expressing AP, Oct4, Sox2, SSEA1 and SSEA4 from mouse MEF cells.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to practice the claimed invention.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to identify and isolate numerous different somatic cells from numerous different organisms, such as human, monkey, chimpanzee, bovine, sheep, horse, dogs, cats, mice, rats, squirrels, prairie dogs, other rodents, whales, other mammals, fish, birds, insects, arthropods, reptiles and snakes etc., isolation and identification of different Cbx family gene sequences and one or more reprogramming factor sequences, introduction of the Cbx family gene sequences and reprogramming factor sequence into the somatic cells to prepare genetically modified somatic cells, trial and error experimentation to culture the genetically modified somatic cells to produce populations of iPSCs, trial and error experimentation to determine the phenotype of the generated iPSCs, and trial and error experimentation to characterize and verify the stemness of the generated iPSCs.
For the reasons set forth above, one skilled in the art before the effective filing date of the claimed invention would have to engage in undue experimentation to practice over the full scope of the invention claimed.  This is particularly true based upon the nature of the claimed invention, the state of the art, the unpredictability found in the art, the teaching and working examples provided, the level of skill which is high, the amount of experimentation required, and the breadth of the claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632